EXAMINER’S COMMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is JP 2010-223401, where there is a torque limiter fixed to a flywheel (5) including an annular portion and an accommodation portion, the torque limiter comprising a first plate (11), a second plate (13) axially opposed to the first plate, a friction disc (14) between the two plates, a pressing member (12) configured to press the second plate onto the friction disc, and a third plate (10) configured to support the pressing member together with the second plate therebetween while the pressing member is set in a compressed state, wherein the third plate comprises a support portion (between 10c and 10d) and a tubular portion (axially extending at 10d) provided in an outer peripheral part of the support portion, covering the friction disc and axially extending.  See, e.g., Figs. 5, 11.  The JP ‘401 Patent discloses all limitations except for the “plurality of first openings” in the tubular portion of the third plate.  None of the prior art cited contains this feature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 12, 2022